DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,873,840 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim encompasses all of the claim limitations given patentable weight of the instant claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Claims 1, 15, and their dependents recite process-type limitations. For example, claim 1 recites in lines 2-5 “a pulverizer function that receives solid carbonaceous fuel…, the micronized char preparation system producing micronized char, steam, and volatiles at an output.” Since the instant claims are apparatus, they should not recite methods steps as positive limitations. Instead, the claims should be amended to recite that the structural features are “configured to” or “adapted to” perform the intended function. Claims 13 and 14 are examples of appropriate limitations though they still possess the issues of claim 1 from which they depend. The process limitations are not given patentable weight.
Claim 9 recites “a density of the dense bed of solids is chosen to provide a flow rate of circulating solids that limits a temperature difference around a loop of circulating solids to less than 200 °F.” This limitation is vague and indefinite. The density necessary to achieve this effect would be entirely dependent on the type of solids and reaction conditions within the reactor—neither of which are recited in this apparatus claim. Claims 10 and 11 are similarly problematic.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wormser (US 2017/0037328 A1).
Regarding claims 1 and 5, Wormser discloses an apparatus comprising: a) a micronized char preparation system 104 comprising a transport pulverizer (paragraph 33); and b) an indirect gasifier 400, comprising a pressure vessel reactor 402 comprising: i) a draft tube 404 in the pressure vessel; ii) a dense bed of solids 406 that surrounds the draft tube; iii) a combustor 412 positioned below the draft tube (paragraph 56); and iv) a distributor plate 420 (paragraph 58).
Regarding claim 2, Wormser discloses that the draft tube 404 has a funnel shape at the top (see Figure 4).
Regarding claims 3 and 4, Wormser discloses an opening 414 proximate the top of the tube 404 (paragraphs 56-57).
Regarding claim 6, Wormser discloses a dilute bed of solids 416 positioned proximate to the top of the tube 404 (paragraph 56).
Regarding claims 7 and 8, Wormser discloses that the bed comprises refractory sand 408 containing alumina (paragraph 55).
Regarding claims 9-11, Wormser discloses the claimed limitations (paragraph 58). See USC 112 rejections above.
Regarding claim 12, Wormser discloses that the draft tube 404 is positioned centrally (see Figure 4).
Regarding claim 13, Wormser discloses that the micronized char preparation system is capable of utilizing oxygen, carbon dioxide, and syngas to produce the heat for devolatilization (claim 22).
Regarding claim 14, Wormser discloses that the combustor is capable of utilizing oxygen, carbon dioxide, and syngas to produce the heat for gasification (claim 22).
Regarding claim 15, Wormser discloses an apparatus comprising: a) a micronized char preparation system 104 comprising a transport pulverizer (paragraph 33); and b) an indirect gasifier 400 comprising: i) a pressure vessel reactor 402; ii) a dense bed of solids 406; and iii) a combustor 412 (paragraph 56).
Regarding claim 16, Wormser discloses that the micronized char preparation system is capable of utilizing oxygen, carbon dioxide, and syngas to produce the heat for devolatilization (claim 22).
Regarding claim 17, Wormser discloses that the combustor is capable of utilizing oxygen, carbon dioxide, and syngas to produce the heat for gasification (claim 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725